 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 DR. CHINWE OFFOR,

                                     Plaintiff,               MEMORANDUM OF
                                                              DECISION & ORDER
              -against-                                       2: 15-cv-2219 (ADS)(SIL)

 MERCY MEDICAL CENTER, ROCKVILLE
 CENTRE DIVISION, CATHOLIC HEALTH                                                   Fl LED
                                                                                 IN CLERK'S OFFICE
 SERVICES OF LONG ISLAND, DR.                                              U.S. DISTRICT COURT i:: D N.Y.
 SWARNA DEVARAJAN, and DR. JOHN P
 REILLY,                                                                   *      NOV 2 0 ,ui8        *
                                     Defendants.                           LONG ISLAND OFFICE


 ---------------------------------------------------------X
APPEARANCES:

Ike Agwuegbo, Esq.
Attorney for the Plaintiff
575 Lexington Avenue, 4th Floor
New York, NY 10022


Nixon Peabody LLP
Attorneys for the Defendants
50 Jericho Quadrangle, Suite 300
Jericho, NY 11753
        By: Christopher G. Gegwich, Esq.
            Tony Garbis Dulgerian, Esq., Of Counsel

SPATT, District Judge:

        On June 25, 2016, the Court granted the Defendants' motion for sanctions against plaintiff Dr.

Chinwe Offor (the "Plaintiff'') and her counsel, Ike Agwuegbo, Esq. (..Agwuegbo") for reasonable

attorney's fees incurred in connection with the filing of a motion to seal and a related sanctions motion.

ECF 47.
        On August 29, 2018, the Court reviewed a fee application by the Defendants for $25,622.50 in

attorney's fees and costs and found the amount to be reasonable. ECF 98. The Court reserved judgment

pending a determination on the financial hardship to Agwuegbo. Pursuant to this finding, the Court

instructed Agwuegbo to submit appropriate financial information and proof to the Court regarding

his alleged inability to pay the sanctions.

        On September 19, 2018, Agwuegbo submitted an affidavit regarding the Court's August 29,

2018 order. ECF I00. The affidavit put forward none of the requested financial information regarding

Agwuegbo's ability to pay the sanctions. Rather, the affidavit repeated Agwuegbo's disagreement with

the initial order awarding sanctions.

        Accordingly, the Court the Court finds that Agwuegbo made no showing of financial hardship

justifying reduction in the amount of sanctions. Agwuegbo is sanctioned in the amount of $25,622.50.

Agwuegbo is directed to make this payment to the Defendants on or before December 21, 2018.


 Dated: Central Islip, New York
        November~ 2018


                                                      /s/ Arthur D. Spatt

                                                           VVl/lVV'/        ./"1"'   V'-"V"



                                                        ARTHURD. SPATT

                                                     United States District Judge




                                                 2
